NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3029
                                       __________

                               RUSSELL LEE X. VANCE,
                                              Appellant

                                             v.

                    SUPERINTENDENT THOMAS S. MCGINLEY
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 1:21-cv-00892)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 22, 2022
               Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                             (Opinion filed: April 27, 2022)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Russell Lee X. Vance filed an appeal from an order of the District

Court entered on September 9, 2021, denying his post-judgment motion. For the

following reasons, we will affirm.

       Vance, an inmate at Coal Township SCI, filed a prisoner civil rights lawsuit

naming Superintendent McGinley and seeking damages and transfer to another prison.

He claimed that he was placed in an experimental therapeutic facility, given mind-

controlling drugs, was subjected to abusive language and images, and that other inmates

were extorting him and threatening his family. A Magistrate Judge recommended that

the complaint be dismissed without prejudice under Federal Rules of Civil Procedure

12(b)(1) (lack of subject matter jurisdiction), and 8 (failure to provide short and plain

statement showing entitlement to relief), and because Vance did not make factual

allegations identifying Superintendent McGinley’s involvement in any of the alleged

actions. After Vance attempted to amend, the District Court concluded that Vance’s new

filing did not overcome the defects of his prior complaint. On July 9, 2021, it dismissed

the action with prejudice. Vance filed a post-judgment motion on August 15, 2021, again

requesting transfer. The District Court denied the request on September 9. Vance filed

this appeal.1


1
  We have jurisdiction to review only the District Court’s September 9, 2021 order
denying Vance’s post-judgment motion, because the notice of appeal was not timely filed
as to any other orders of the District Court. See Lizardo v. United States, 619 F.3d 273,
278 (3d Cir. 2010) (explaining that, even if the opposing party does not object on
timeliness grounds and the district court considers the motion on the merits, the untimely
post-judgment motion does not toll the time for taking an appeal under Fed. R. App. P.
4(a)(4)(A)); see also Fed. R. App. P. 4(a)(4)(A)(vi) (providing that a motion for relief
under Fed. R. Civ. P. 60 tolls appeal period only if filed within 28 days after judgment is
                                              2
       We will affirm the District Court’s order denying relief. We have jurisdiction

under 28 U.S.C. § 1291 and review the District Court’s denial of Vance’s motion for an

abuse of discretion. See Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). In its order,

the District Court noted that the motion was filed well after Vance’s amended complaint

had been dismissed with prejudice and the matter closed. The motion reiterates Vance’s

previous request to be transferred. To the extent that the motion is construed as a motion

for reconsideration, it was not timely filed. See Fed. R. Civ. P. 59(e) (providing that the

motion must be filed within 28 days of judgment).

       The District Court arguably should have also construed the motion as one under

Rule 60(b)(6), considering its timing and that Vance appears to assert new allegations to

support his prior request for transfer. See Walker v. Astrue, 593 F.3d 274, 279 (3d Cir.

2010) (explaining that an untimely motion to alter or amend under Rule 59(e) should be

construed as a motion under Rule 60(b)); Fed. R. Civ. P. 60(c)(1) (providing that a

motion under 60(b)(6) must be made “within a reasonable time”); see also Lewis v. Att’y

Gen., 878 F.2d 714, 722 n.20 (3d Cir. 1989) (noting that courts may characterize pro se

motions according to substance rather than caption). Even if it had, however, Vance did

not qualify for relief. In his motion, Vance claims that he was assaulted with a food tray

and that “unknown people” threaten him with attack because he filed his lawsuit. To

obtain relief under Rule 60(b)(6), Vance needed to show “extraordinary circumstances

where, without such relief, an extreme and unexpected hardship would occur” such that



entered).
                                             3
his case should be reopened. Cox v. Horn, 757 F.3d 113, 115 (3d Cir. 2014) (citation

omitted). But Vance’s vague and undeveloped allegations do not demonstrate

extraordinary circumstances compelling the reopening of his case that was dismissed for

reasons explained in the July 2021 order. This is particularly so considering that, like his

amended complaint, his most recent motion attributes none of what has recently

transpired to the defendant or identifies plausible alternative defendants. Accordingly,

the District Court did not abuse its discretion by denying a meritless motion.

       We will affirm the District Court’s September 9, 2021 order.




                                             4